Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Olga Katsnelson on 03/26/2021.

The application has been amended as follows: 
In claim 1, line 7 of the claim, deleted “burn and be destroyed by gas, and to form a space” and inserted --be destroyed by being burned by gas, such that when the insulator burns a space forms--.
In claim 23, line 12 of the claim, deleted “burn and be destroyed by gas, and to form a space” and inserted --be destroyed by being burned by gas, such that when the insulator burns a space forms--.


Reasons for Allowance
Claims 1, 3-15, 19-23, 25-37 and 41-46 are allowed. The following is an examiner’s statement of reasons for allowance:
The claimed secondary battery and cap assembly, including “a stepped insulator between the vent plate and the cap-down, the insulator being configured to be destroyed by being burned by gas, such that when the insulator burns a space forms between the cap-down and the vent plate for the gas to enter” and “wherein the cap-down comprises a peripheral opening configured to let gas enter the space between the cap-down and the vent plate, the peripheral opening being completely sealed by the stepped insulator, and a central opening in a center of the cap-down, and no other openings”, is not known or obvious from the prior art.
US 2003/0034758 A1 (Abe) is considered to be the closest prior art, but does not teach completely sealing the peripheral openings in the cap-down.
Although it is known in the art to seal or partially close openings in a cap assembly using a material configured to melt to form a space for gas to enter, it is not known to use a stepped insulator that is configured to burn as claimed. Although claimed functionally, the above noted limitations are considered to structurally distinguish the claimed invention from the prior art, because they limit the material properties of the claimed stepped insulator. More specifically, a sealing material that is configured to melt to form the space would not be capable of being burned as claimed, because the material would melt to form the space before a sufficient temperature could be reached for it to burn. In such case, even if gas in the battery were to reach a temperature at which the material were capable of being burned, it would not be 
US 2003/0232236 A1 (Mitchell) teaches a sealant in communication with a vent, however the sealant is configured to melt, and therefore Mitchell does not remedy the deficiencies of Abe.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0177785 A1, US 2013/0122357 A1, US 2015/0236316 A1, JP 11-250884 A and JP 2008-251187 A teach various configurations of cap assemblies that include a material configured to melt to allow gas to pass through an opening. None of the cited documents teach or fairly suggested a stepped insulator configured to be destroyed by being burned as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727